      Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                      SOUTHERN DISTRICT OF TEXAS DIVISION

JESSICA CAROL WILLIAMS,                         §
            Plaintiff,                          §
                                                §
vs.                                             §    CIVIL ACTION NO. 4:18-cv-3800
                                                §    Jury Demanded
KELSEY-SEYBOLD                                  §
MEDICAL GROUP PLLC et al.,                      §
          Defendants.                           §

                          PLAINTIFF'S, ORIGINAL COMPLAINT
                                 AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Jessica Williams, hereinafter called Davis, complaining of and about KS

Management Services, L.L.C., hereinafter called KSM, and Kelsey-Seybold Medical Group

PLLC, hereinafter called Kelsey-Seybold, and for cause of action shows unto the Court the

following:

                                  PARTIES AND SERVICE

       1.      Plaintiff, Jessica Williams, hereinafter called Williams, is a citizen of the United

States and the State of Texas and resides in Harris County, Texas.

       2.      Defendant KSM may be served by serving Tony Lin, its agent authorized to

accept service at 2727 W. Holcombe Blvd., 4th Floor, Houston, Texas 77025.

       3.      Defendant Kelsey-Seybold may be served by serving Tony Lin, its agent

authorized to accept service at 2727 W. Holcombe Blvd., 4th Floor, Houston, Texas 77025.

                                        JURISDICTION

       4.      The action arises under Jurisdiction pursuant to 28 U.S.C. §§ 451, 1331, and

 1343. This action is authorized and instituted pursuant to 42 U.S.C. §§ 2000e-5(f) (1) and (3)



                                                1
     Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 2 of 11



(“Title VII”), and the Civil Rights Act of 1964, 42 U.S.C.S. § 12112, The American with

Disabilities Act (ADA), the Americans with Disabilities Act Amendments Act (ADAAA), the

Tex. Labor Code, Section 21, as the ADEA, and GINA. The employment practices alleged to be

unlawful were committed within the jurisdiction of the United States District Court for the

Southern District of Texas.

       5.     This court has supplemental jurisdiction over state law claims discussed below

under 28      U.S.C. §1367 (a) because they arise out of the same case or controversy as

hereinafter more fully appears.


       6.     This Court has supplemental jurisdiction over state law claims discussed below

under 28 U.S.C. Section 1367(a) because they arise out of the same case or controversy.

                                    NATURE OF ACTION

       7.     This is an action under (“Title VII”), and the Civil Rights Act of 1964, 42

U.S.C.S. § 12112, The American with Disabilities Act (ADA), the Americans with Disabilities

Act Amendments Act (ADAAA), the ADEA, the GINA, and the Tex. Labor Code, Section 21,

to correct unlawful employment practices on the basis of disability, i.e., being disabled and/or

having a history of disability and/or being regarded as disabled. This employment discrimination

case is brought by Jessica Williams, a current employee for Defendants, Kelsey-Seybold and

KSM.

       8.     Plaintiff Williams brings this intentional infliction of emotional distress, disability

discrimination and retaliation case against Defendants pursuant to the Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §2000 e-5 (f) (3), the Civil Rights Act of 1991 (“Title VII”), the

Texas Labor Code §§21, 42 U.S.C.S. § 12112, The American with Disabilities Act (ADA), the

Americans with Disabilities Act Amendments Act (ADAAA), the ADEA, the GINA, Tex. Labor



                                                2
      Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 3 of 11



Code, Section 21.051, and the Tex. Labor Code, Section 21.055.

        9.     Williams brings this action because KSM and Kelsey-Seybold has maintained a

discriminatory workplace in which she has been subject to discrimination and bias because of her

disability i.e., being disabled and/or having a history of disability and/or being regarded as

disabled. When Williams opposed these practices, she was retaliated against. Williams’

opposition to KSM and Kelsey-Seybold’s discriminatory employment practices was also a

motivating factor for both Defendants’ refusal to treat her the same as other employees.

                                 CONDITIONS PRECEDENT

        11.    All conditions precedent to jurisdiction have occurred or been complied with to

the extent possible by Plaintiff: a charge of discrimination was filed with the Equal Employment

Opportunity Commission within three hundred days of the acts or series of related acts

complained of herein. Plaintiff's Complaint is filed within ninety days of Plaintiff's receipt of the

Equal Employment Opportunity Commission's issuance of a right to sue letter, See Exhibit 1. In

addition, a charge of discrimination was also filed with the TWC and the right to sue letter was

issued. This case was timely filed, See Exhibit 2.

                                              FACTS

        12.     Jessica Williams has been employment with Kelsey-Seybold in July 27, 2015.

        13.    Williams has not       received any write-ups (or been subject to any other

disciplinary action) the entire time she has been employed, other than that complained of in this

petition.

        14.    On December 17, 2017, Williams was working at her desk when she received a

phone call from Wendy Shapiro to come to Shapiro’s office.

        15. Shapiro questioned Williams about a “time off” request William had put in for a




                                                 3
     Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 4 of 11



medical procedure that she needed to undergo due to her disability. The medical procedure was

time-sensitive. The pre-approved “time off request” was questioned by Shaprio, who demanded

that Williams miss her procedure and come to work. Shapiro belittle Williams telling Williams

that she had a bad judgment and that her mental capacity was lacking because Williams wanted

to take off then instead of waiting until a co-worker returned from vacation. Shapiro refused to

accommodate Williams for any additional medical needs.

       16.    Due to the harsh words used, Jessica Williams went to human resources and filed

a complaint against Wendy Shapiro, with human resources.

       17.    After filing the complaint, Jessica Williams had her doctor’s office fax over proof

of why they needed the appointment with Williams. When Williams took the paperwork to

Shapiro she was insulted once more. Shapiro further stated that she (Shapiro) did not care about

the paperwork from the doctor and that Williams needed to understand that Shapiro did not want

Williams to take off from work because there was already another person who was taking off.

Shapiro said that she would honor the request, but warned Williams not to “ever do it again.”

       18.    The day, December 15, 2017 came, and Plaintiff Williams left her job and went

to have her procedure. When she returned back to work (the same day) Williams received a call

from human resources regarding her complaint she submitted against Wendt Shapiro.

       19.    On December 15, 2017 Mrs. Shapiro came to Plaintiff Williams and apologized

for belittling her. Shapiro apologized for the insults and dated that she (Shapiro) was simply

having a “bad day “ and must’ve let “took it out” onto Williams.

       20.    Then, a few moments later, human resources called back an asked if everything

was ok. Williams stated that she was still a bit uneasy. The human resources employee stated that

Wendy Shapiro immediately accepted fault and agreed to apologize. This was all that occurred




                                                4
     Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 5 of 11



on this day. Plaintiff Williams had no dealings with Shapiro until March 27, 2018.

       21.     March 27, 2018 Williams returned from lunch to Shapiro yelling at her

(Williams) while she was walking across a busy drive in front of the clinic (Meyerland Plaza).

Williams was in the middle of the street with cars oncoming when Shapiro told Williams not to

step onto the sidewalk and to turn around.

       22.     Williams was afraid due to oncoming cars and tried to get onto the sidewalk to

turn around, but Shapiro blocked Williams from doing so, forcing Williams to turn around into

oncoming traffic. The oncoming traffic swerved nearly missing Williams. This caused Williams

to go into a “panic attack.” Williams became mentally anxious and disturbed. Williams voiced

this to Shapiro. Williams was not fit for work. Shapiro agreed that Williams could leave after

relieving a co-worker who was now away at lunch.

       23.     As soon as Williams got to her desk she scheduled an appointment with her

doctor because she could not calm down her anxiety, and she opened another human resources

complaint against Shapiro.

       24.     On March 29, Williams had a meeting with Shapiro and supervisor, Laurie De la

Quilla. Williams was told that she was being disciplined for posting a picture of her co-worker

sleeping on the job on her private social media page. Williams demanded to know what rule she

had broken and what she had done wrong, but was never told.

       25.     Williams was dismissed from the meeting.

       26.     Again, Williams grew stressed due to Shapiro’s actions and verbal insults and this

time her anxiety grew worse.

       27.     Williams felt like she wanted to die.

        28. Williams was in tears at her desk when she was told that she had to go and speak




                                                5
      Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 6 of 11



with EAP because De la Quilla had heard that Williams was suicidal at the moment.

       29.     De la Quilla suggested that William wait on the roof for the police to come and

get Williams to be “committed.” De la Quilla had Kelsey Sebold personnel escort Plaintiff

Williams, who was suicidal, onto the roof.

       30.     A doctor, Dr. Solomos was waiting on the roof for Plaintiff when she arrived on

       the roof. After waiting on the roof for so long and not being allowed to leave, Plaintiff

       grew anxious. Plaintiff began looking down to the ground.

       31.     The police showed up and escorted Plaintiff Williams off of the roof and to a

mental facility.

       32.     Plaintiff Williams was admitted into the hospital for about four days.

       33.         In retaliation for complaints, Shapiro sent in, or had others send in documentation

to dispute Plaintiff Williams’ FMLA claim, causing the FMLA to be denied Shapiro sent in, or

had an employee of Kelsey-Seybold send in documentation stating that Plaintiff tried to kill

herself, so she was not entitled to FMLA. Plaintiff had not tried to kill herself on the roof, but the

Defendant, Shapiro, and De le Quilla, knowing Plaintiff had a disability and was suicidal at that

moment, should have never arranged for Plaintiff to be picked up on the roof to begin with. Their

attempt to do such, causing any suicide attempts that they allege transpired, although Plaintiff

denies they transpired.

       34.     In addition, in retaliation for the complaints, Shapiro led a series of “attacks”

against Williams where she undermined Williams performance despite the fact that Williams

was an effective employee, tarnishing Williams employment record and hindering any chance

that Williams had at advancement. Shapiro has also, increased the workload of Plaintiff knowing

Plaintiff’s mental disability in an effort to force Plaintiff to perform bad on reviews and tests so




                                                   6
      Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 7 of 11



that Shapiro can terminate Plaintiff. Furthermore, Shapiro has refused to make accommodations

under the ADA 1990 as amended, with respect to Williams.

  COUNT I- VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990

        35. By and through her Plaintiff’s Original Complaint, Plaintiff pleads that Defendant

        maintains a pattern and practice of discriminating against disabled Americans, such as

Plaintiff, in its employment practices. More specifically, Defendant, through its acts and

omissions, unjustifiably disciplined, gave write-ups to, gave bad reviews to, refused

advancement employment opportunities to, and intimidated Plaintiff because she suffers from a

disability, thereby resulting in the disparate treatment of Plaintiff.

        18. By and through her Plaintiff’s Original Complaint, Plaintiff pleads that she suffers

from a mental impairment that substantially limits one or more major life activities.

        19. By and through his Plaintiff’s Original Complaint, Plaintiff pleads that she was hired

by Defendant and, ipso facto, was qualified for his position based upon the requisite skill,

experience, education and other job-related requirements for the position, as shown by the

actions of Defendant.

        20. By and through her Plaintiff’s Original Complaint, Plaintiff pleads that she can

perform the essential functions of her job. Moreover, Plaintiff pleads that Defendant knew that

Plaintiff did not need any accommodations.

        21. By and through her Plaintiff’s Original Complaint, Plaintiff pleads that her disability

was the sole and/or another improper reason for Defendant’s decision to unjustifiably

disciplined, gave write-ups to, gave bad reviews to, refused advancement employment

opportunities to, and intimidated Plaintiff, resulting in its disparate treatment of Plaintiff.

        22. Further, and in the alternative, Plaintiff pleads that she suffers from a physical




                                                   7
      Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 8 of 11



impairment that is substantially limiting only because of the attitudes of others, including

Defendant, toward the impairment.

       23. Further, and in the alternative, Plaintiff pleads that she may not suffer from an

impairment that limits a major life activity at all, but is “regarded as” suffering from a

substantially limiting impairment, as that term of art is defined by the ADA.

       24. Further, and in the alternative, Plaintiff pleads that Defendant utilized qualification

       standards, employment tests or other selection criteria, that serve to screen out or tend to

screen out an individual with a disability or a class of individuals with disabilities and that said

standards, tests, and other selection criteria are inconsistent with business necessity. The

aforementioned discriminatory labor and employment law practices result in a disparate impact

upon Plaintiff and similarly situated individuals, in genre.

                        COUNT II- RETALIATION IN VIOLATION OF
                      THE AMERICANS WITH DISABILITIES ACT OF 1990


       25. Respondent unlawfully retaliated against Claimant in violation of the ADA, by taking

       tangible employment actions against Claimant because she opposed conduct made

unlawful by the ADA. Specifically, Claimant was retaliated against when she complained to

human resources and/or management about disability discrimination and was thereafter fired.

       26. Respondent’s actions were taken with malice and with reckless indifference to

Claimant’s federally protected rights and Respondent employer is strictly liable for a

supervisor’s harassment and subsequent retaliation when the supervisor actually takes a tangible

employment action based on Claimant’s opposition to conduct made unlawful by the ADA.

     Sec. 21.051. DISCRIMINATION BY EMPLOYER. An employer commits
an unlawful employment practice if because of race, color,
disability, religion, sex, national origin, or age the employer:



                                                  8
      Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 9 of 11




         (1) fails or refuses to hire an individual, discharges
an individual, or discriminates in any other manner against an
individual in connection with compensation or the terms,
conditions, or privileges of employment; or
         (2) limits, segregates, or classifies an employee or
applicant for employment in a manner that would deprive or tend
to deprive an individual of any employment opportunity or
adversely affect in any other manner the status of an employee.


           Sec. 21.055. RETALIATION. An employer, labor union, or
employment agency commits an unlawful employment practice if the
employer, labor union, or employment agency retaliates or
discriminates against a person who, under this chapter:
         (1) opposes a discriminatory practice;
         (2) makes or files a charge;
         (3) files a complaint; or
         (4) testifies, assists, or participates in any manner
in an investigation, proceeding, or hearing.


                                                 DAMAGES



           31. Plaintiff pleads that Defendant, and its agents, employees and representatives, have

caused

           Plaintiff grievous harm and damages. As a direct and proximate result of their violations

of state

           and federal law, Defendant has caused Plaintiff to suffer lost past and future wages.

Plaintiff is entitled to pecuniary damages for lost past and future wages to be determined at

inquest.

           32. Plaintiff pleads that Defendant has caused her to suffer acute mental anguish




                                                   9
     Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 10 of 11



including, but not limited to, extreme emotional distress and mental pain, intense feelings of

depression, low self-esteem, humiliation, belittlement, shame, nausea, loss of sleep and appetite.

Plaintiff will, in all likelihood and for the balance of her life, continue to suffer mental anguish.

As such, Plaintiff is entitled to compensatory damages for future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

        33. Plaintiff pleads that Defendant violated Plaintiff’s civil rights with malice or reckless

        indifference to her federally protected rights. As such, Plaintiff is entitled to punitive

damages in an amount to be determined at inquest and at the maximum rate permitted by law.

        34. Plaintiff was forced to secure the undersigned counsel to protect her civil rights and,

        therefore, requests an award of attorney’s fees.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final trial on the

merits, she recover judgment against Defendant, said judgment entitling Plaintiff to: 1.

Compensation for all reasonable damages suffered by Plaintiff, including, but not limited to, past

and future wages and other compensation, in an amount to be determined upon inquest;

        2.    Compensation for compensatory and punitive damages, in an amount to be

determined upon inquest;

        3. Pre-judgment and post-judgment interest, at the maximum rate permitted by law;

        4. All costs of court expended in this lawsuit;

        5. Reasonable and necessary attorney’s fees;

        6. A mandatory injunction reinstating Plaintiff’s employment and employment benefits,

retroactive to fees retroactive to the date of Plaintiff’s termination.

        7. A mandatory injunction forbidding Defendant from violating rights secured by the




                                                  10
     Case 4:18-cv-03800 Document 1 Filed on 10/12/18 in TXSD Page 11 of 11



Americans With Disabilities Act of 1990;

         8. Such other and further legal relief, either at law or equity, to which Plaintiff may be

justly entitled.




                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Jessica Williams, respectfully

prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiff against Defendant for damages in an amount

within the jurisdictional limits of the Court; exemplary damages, together with interest as

allowed by law; costs of court; and such other and further relief to which the Plaintiff may be

entitled at law or in equity.

                                              Respectfully submitted,




                                              By: /s/Allie R. Booker
                                                   Allie R. Booker
                                                   Attorney for Plaintiff
                                                   Texas Bar No. 24071071
                                                   Southern District Bar No: 1089873
                                                   E-Mail: booker@bookerlawfirm.com
                                                   1200 Rothwell
                                                   Houston, Texas 77002
                                                   Tel. (713) 292-2225
                                                   Fax. (713) 583-3995


                     PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




                                                11
